Name: 2004/895/EC Council Decision of 19 November 2004 concerning the conclusion of the Agreement between the European Community and the Government of Ukraine on trade in certain steel products#Agreement between the European Community and the Government of Ukraine on trade in certain steel products
 Type: Decision
 Subject Matter: Europe;  iron, steel and other metal industries;  European construction
 Date Published: 2004-12-28

 28.12.2004 EN Official Journal of the European Union L 384/22 COUNCIL DECISION of 19 November 2004 concerning the conclusion of the Agreement between the European Community and the Government of Ukraine on trade in certain steel products (2004/895/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States, and Ukraine (1), entered into force on 1 March 1998. (2) Article 22(1) of the Partnership and Cooperation Agreement provides that trade in certain steel products shall be governed by Title III, save for Article 14 thereof, and by the provisions of an Agreement. (3) For the years 1995-2001, trade in certain steel products was the subject of agreements between the Parties, and in 2002, 2003 and 2004 of specific arrangements. It is therefore appropriate to replace these as far as 2004 is concerned with a further agreement which takes account of developments in the relationship between the Parties. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the Government of Ukraine on trade in certain steel products is hereby approved on behalf of the Community. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Done at Brussels, 19 November 2004. For the Council President J. P. H. DONNER (1) OJ L 49, 19.2.1998, p. 3.